*483Voto disidente preliminar emitido por el
Juez Asociado Se-ñor Rebollo López.
Disentimos. No podemos menos que hacer constar en este momento nuestro asombro ante la errónea y contradic-toria decisión mayoritaria emitida en el día de hoy en el presente caso.
La misma no sólo pone en entredicho, una vez más, la reputación de este Tribunal, sino que pone en tela de juicio la capacidad de este Foro para resolver, con corrección, las controversias jurídicas que ante el mismo se dilucidan. La acción mayoritaria —ordenándole a la Comisión Estatal de Elecciones que “adjudique las papeletas que se depositen en blanco como un voto que no favorece ninguna de las definiciones de status propuestas por los partidos”— es una que carece de todo sentido jurídico o lógico. (Enfasis en el original.) Opinión mayoritaria, págs. 450-451.
En primer lugar, y en cuanto al “remedio” concedido por el Tribunal, el mismo es uno que no fue solicitado por los demandantes apelantes, ello por razones obvias: de adole-cer la Ley en controversia de validez constitucional — lo que rechazamos— el remedio concedido hoy por el Tribunal no “cura” la alegada inconstitucionalidad de la misma. En segundo término, dicho remedio puede dar lugar a la comi-sión de un fraude masivo en la votación a ser celebrada el 14 de noviembre de 1993. En tercer lugar, la adjudicación de dicha papeleta en blanco como un voto de protesta afecta seriamente, o diluye, el efecto y consecuencia de los votos que se emitan a favor de cualesquiera de las tres (3) fórmulas de status que históricamente se han reconocido en Puerto Rico. Por último, al Tribunal ordenar que la pa-peleta en blanco se cuente como un voto de inconformidad contra esas tres (3) fórmulas, está invadiendo no sólo la función reservada por nuestra Constitución a la Asamblea Legislativa sino que inconcebiblemente pretende entrar en la psiquis de los electores que así emitan su voto y ha-ciendo uso de una “bola de cristal o mágica” adivina, y ad-*484judica por adelantado, la intención y propósito de toda una gama de electores que pueden votar en blanco el próximo 14 de noviembre de 1993 por razones totalmente ajenas a un voto de protesta.
En cuanto a la “procedencia” del recurso hoy ante nues-tra consideración, basta con decir —por ahora— que el mismo plantea una controversia no justiciable, ello en vista de que la parte promovente carece de legitimación activa para impugnar la constitucíonalidad de la Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico 101, y de que dicha impugnación envuelve una cuestión política no adju-dicable por este Foro; que el pleito carece de varias partes indispensables —los tres (3) partidos políticos— sin cuya presencia no puede adjudicarse la controversia ni conce-derse el remedio solicitado por los apelantes; y que la parte promovente ha incurrido en incuria.
En fin, la decisión mayoritaria emitida en el presente recurso es una no sólo incorrecta en derecho sino que la misma constituye una grave, imprudente e indebida inter-vención judicial en los procesos políticos de nuestro País y con la facultad que sobre los mismos le concede la Consti-tución del Estado Libre Asociado de Puerto Rico a la Asam-blea Legislativa.